Citation Nr: 0925218	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  98-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an extraschedular evaluation for left ear 
hearing loss disability for any portion of the appeal period 
prior to November 28, 2007.  



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2000-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In an August 2001 decision, the Board denied a compensable 
schedular evaluation for left ear hearing loss disability.  
The Veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In July 2002, the Court 
vacated and remanded the August 2001 Board decision.  In 
December 2003, the Board remanded the case to the RO for 
development.  

In a January 2005 decision, the Board bifurcated the appeal 
into two parts.  In the first part, the Board denied a 
compensable schedular rating for left ear hearing loss 
disability.  In the second part, the Board remanded to the RO 
the issue of an extraschedular rating for left ear hearing 
loss disability.  

In November 2008, the RO granted TDIU effective from November 
28, 2007.  Because a total rating is not in effect for the 
earlier portion of the appeal period, however, the 
extraschedular claim remains viable.  The Board has re-
characterized the issue to reflect that the claim remains 
viable for any portion of the appeal period prior to November 
28, 2007. 

Since the January 2005 remand, the Veteran appealed to the 
Board for a higher initial PTSD rating.  In November 2008, 
the he withdrew that appeal, however.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.





REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The appeal period appears to have begun in January 1997 when 
the Veteran requested that a service connection claim be 
reopened.  In November 1997 and in January 1998, the Veteran 
reported that his hearing loss disability produced 100 
percent disability.

In January 2005, the Board denied a compensable schedular 
rating for left ear hearing loss disability, but because of 
the Veteran's specific claim of marked interference with 
employment, the Board remanded the issue of entitlement to an 
extraschedular rating for left ear hearing loss disability to 
the AOJ.  The Board directed that the AOJ cure certain 
deficiencies with respect to VA's enhanced duty to notify and 
assist the Veteran, as set forth at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In July 2008, the Veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, to the Montgomery RO.  Later in July 2008, 
the AOJ sent a letter to the Veteran notifying him of 
circumstances under which an extraschedular rating is 
warranted and of evidence that might be helpful to the claim.  
The letter cured the prior defective notices.  Since then, no 
further evidence has been received in support of the 
extraschedular claim; however, in response to the TDIU claim, 
in November 2008, the RO granted TDIU effective from November 
28, 2007, the earliest date on which the schedular 
requirements for TDIU under 38 C.F.R. § 4.16(a) were met.  

While the extraschedular rating issue is before the Board, 
the Court specifically held that "the Board is precluded 
from assigning such a rating in the first instance."  
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  The Board is 
required to address the issue of a TDIU under 38 C.F.R. 
§ 4.16(b) where the issue is expressly raised by the claimant 
or the record before the Board contains evidence that the 
appellant may be unable to secure or follow a substantially 
gainful occupation due to his or her service-connected 
disability.  Therefore, this matter must first be remanded to 
the Director, Compensation and Pension Service for 
appropriate action.  

Accordingly, the case is REMANDED for the following action:

The AOJ should submit the claim for an 
extraschedular evaluation for left ear 
hearing loss disability for any portion 
of the appeal period prior to November 
28, 2007, to the Director, Compensation 
and Pension Service, for extraschedular 
consideration, in accordance with 
38 C.F.R. § 4.16(b) and § 3.321 (b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be issued.  The Veteran and his attorney 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


